Citation Nr: 0915442	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-10 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to a rating in excess of 20 percent for left 
acromioclavicular joint separation.

3.  Entitlement to a rating in excess of 10 percent for 
service-connected lumbosacral disc syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran had active service from January 1969 until 
January 1972, and from August 1973 until July 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2005, a statement of the 
case was issued in February 2006, and a substantive appeal 
was received in March 2006.  The Veteran requested a 
videoconference Board hearing in February 2007; however, 
withdrew such request in April 2007.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
hypertension has not been manifested by diastolic pressure 
predominantly 110 or more, or by systolic pressure 
predominantly 200 or more.

2.  Throughout the rating period on appeal, the Veteran's 
service-connected left acromioclavicular joint has been 
manifested by limitation of motion midway between side and 
shoulder level, but has not been productive of limitation of 
motion to 25 degrees from side.

3.  Throughout the rating period on appeal, the Veteran's 
service-connected lumbosacral disc syndrome is productive of 
normal range of motion with pain, without limitation of 
forward flexion to 60 degrees or less, and with no findings 
of ankylosis, muscle spasm, or guarding to result in an 
abnormal gait or abnormal spinal contour; there is no 
demonstration of incapacitating episodes having a total 
duration of at least 2 weeks during the past 12 months.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).

2.  The criteria for entitlement to a disability rating in 
excess of 20 percent for left acromioclavicular joint 
separation have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5201, 5203 (2008).

3.  The criteria for entitlement to a disability rating in 
excess of 10 percent for service-connected lumbosacral disc 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5235 
- 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the Veteran was sent a VCAA letter in August 
2004.  The VCAA letter notified the Veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication.  Indeed, a March 2006 notice fully informed the 
Veteran that he may submit medical evidence as well as 
statements from employers as to job performance, lost time, 
or other information regarding how his condition has affected 
his ability to work, and lay observations from people who 
have witnessed how his disability affects him.  Moreover, at 
the October 2006 VA examination, the Veteran specifically 
stated how his left shoulder and low back disabilities affect 
his employment.  Lay statements have also been received from 
the Veteran and his spouse pertaining to the effects his 
disability has on his daily activities.  Such lay statements 
demonstrate that he had actual knowledge of the requirements 
for an increased rating.  Further, the Veteran is represented 
by a national service organization, which would have actual 
knowledge of the information necessary to substantiate the 
Veteran's claims.  Therefore any notice deficiencies here are 
deemed to constitute harmless error.  

In sum, as the Veteran had actual knowledge of the 
requirements for an increased rating and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Further regarding the duty to notify, in March 2006, the 
Veteran was provided with notice of the types of evidence 
necessary to establish an effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the fully 
compliant notice in March 2006, followed by a readjudication 
of the claim in January 2007 and June 2007, cures such 
defect.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. 
Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
increased ratings, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

Furthermore, the Board also finds that VA has complied with 
all assistance provisions of VCAA.  The evidence of record 
contains the Veteran's VA, Federal, and private medical 
records.  There is no indication of relevant, outstanding 
records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in August 2004 and October 2006.  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Hypertension

The Veteran's hypertension is rated 10 percent disabling 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  Such diagnostic code provides a 60 
percent rating if the diastolic pressure is predominantly 130 
or more, a 40 percent rating if the diastolic pressure is 
predominantly 120 or more, a 20 percent rating if the 
diastolic pressure is predominantly 110 or more or systolic 
pressure is predominantly 200 or more, and a 10 percent 
rating if the diastolic pressure is predominantly 100 or more 
or systolic pressure is predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  

In the present case, VA outpatient treatment reports and 
clinical records from the 
William Beaumont Army Medical Center show that, throughout 
the rating period on appeal, the Veteran's diastolic blood 
pressure never surpassed 102, and the vast majority of 
readings were below 95.  Regarding systolic pressure, the 
highest reading was 167, and the majority of the remaining 
readings were below 140.

In August 2004, the Veteran underwent a VA examination.  He 
reported taking HCTZ 25/triamtere 37.5 mg, and felodipine.  
These medications control his blood pressure with no apparent 
side effects.  He denied chest pain, shortness of breath, 
paroxysmal nocturnal dyspnea, or orthopnea.  Blood pressure 
readings were as follows:  133/96, 139/87, and 144/92.  The 
examiner diagnosed essential hypertension with no evidence of 
hypertensive cardiovascular disease.  

In October 2006, the Veteran underwent another VA 
examination.  He reported medicating with lisinopril and 
hydrochlorothiazide.  He reported that his blood pressure had 
elevated, thus his lisinopril dosage was increased.  His 
blood pressure readings were as follows:  140/100, 130/95, 
and 140/100.  The examiner diagnosed hypertension without 
hypertensive heart disease.

Again, the Veteran is currently in receipt of a 10 percent 
disability rating for hypertension, as his diagnosed 
hypertension requires continuous medication for control.  
Based on the medical evidence of record, no blood pressure 
readings show a  diastolic pressure 110 or more, or systolic 
pressure 200 or more.  

Based on the above, the Board must conclude that the medical 
evidence does not demonstrate that the Veteran's hypertension 
more nearly approximates diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more, as 
contemplated by a 20 percent rating under Diagnostic Code 
7101.  38 C.F.R. § 4.104, Diagnostic Code 7101.   
Accordingly, there is no support for an increased rating over 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's service-connected hypertension has resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the Veteran's hypertension is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.  Consequently, 
the Board finds that no further action on this matter is 
warranted.

Left shoulder

Throughout the rating period on appeal, the Veteran, who is 
is right-handed, has been assigned a 20 percent rating for 
his left shoulder disability pursuant to Diagnostic Code 
5203, for dislocation of the clavicle or scapula, or nonunion 
of the clavicle or scapula with loose movement.  

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  Normal range of motion of 
the shoulder is as follows:  forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  Where arm limitation of motion is limited to 25 
degrees from the side, a 30 percent evaluation is assigned 
for the major side, under Diagnostic Code 5201.  Limitation 
of motion midway between the side and shoulder level 
contemplates a 20 percent evaluation for the major side, 
while limitation of motion at shoulder level contemplates a 
10 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus, a 
20 percent rating is granted when there is malunion, with 
moderate deformity, for the minor arm; a 20 percent rating is 
warranted when there is marked deformity of the minor arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the minor arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 20 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the minor arm.  A 40 percent rating is 
granted for fibrous union of the minor arm; a 50 percent 
rating is warranted for nonunion (false flail joint) of the 
minor arm and a 70 percent rating is warranted for loss of 
head of (flail shoulder) for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation.

An August 2003 MRI of the left shoulder reflects an 
impression of high riding humeral head and signal seen within 
the supraspinatus tendon, findings consistent with a partial 
tear, and subacromial and subdeltoid fluid; and, abnormal 
signal seen within the humeral head most consistent with 
subchondral cyst.

A September 2003 VA outpatient treatment record reflects 
complaints of chronic shoulder pain and limitation of range 
of motion.

In September 2003, the Veteran sought treatment with the Army 
Health Center regarding shoulder pain.  It was noted that he 
had degenerative joint disease with chronic shoulder pain, 
but surgery had not been recommended.  He was scheduled for 
private consultation.

In October 2003, the Veteran sought private evaluation of 
left shoulder pain.  He reported over the years he has 
experienced pain in his left shoulder with a flare-up 
periodically.  The pain was located on the top of the 
shoulder radiating to the posterior scapular area.  He 
described some shooting pain.  The pain is mostly deep inside 
the shoulder.  It was worse with activity and overhead type 
of motion.  He reported that it "hurts constantly."  He had 
therapy in 1987 and 1989.  He has been on oxycodone and 
ibuprofen.  He had approximately six multiple injections in 
1988 but none since.  On physical examination, there was 
relatively painless cervical range of motion.  Forward 
flexion of the shoulder was 150/140.  Abduction was 180 
bilaterally.  Internal rotation was T10/T11.  External 
rotation was 45.  There was tenderness over the AC joint 
bilaterally.  There was tenderness over the left biceps, not 
over the right, questionably mild.  The impingement sign did 
not appear to be present on the left side.  Elbow motion was 
0 to 130 degrees.  Forearm pronation and supination was 
75/85.  Wrist flexion and extension was 60/70.  Thenars and 
intrinsics were intact.  Sensation was intact to light touch.  
There was good capillary refill.  The impression was status 
post distal clavicle resection with some residual pain with 
history of partial cuff tear of the MR.  At that time, 
surgery was not recommended.

A January 2004 radiology report of the shoulders reflects 
findings of separate bony fragments at the left AC joint, 
which could be due to previous surgery or previous trauma.  
Glenohumeral joint appeared to be maintained.  There was no 
evidence for soft tissue calcification along the outline of 
the left or right humeral head. 

A January 2004 VA outpatient treatment record reflects his 
report that he was taking nonsteroidal anti-inflammatories 
and occasionally uses Percocet which helps with his shoulder 
pain.  

In August 2004, the Veteran underwent a VA examination.  The 
Veteran complained of recurrent shoulder pain, and that over 
the years the condition has progressively worsened.  He 
complained of constant dull ache, which was moderate in 
intensity, localized in the left shoulder joint.  There was 
associated weakness and stiffness but he denied redness or 
heat, swelling, fatigability, lack of endurance, giving way, 
or locking.  He reported episodes of flare-ups with very 
severe, sharp pain, which was also localized in the left 
shoulder joint.  It occured about once a week and lasting for 
about three to four minutes.  It was precipitated by 
increased activity using the left arm and was relieved 
spontaneously by discontinuing the activity.  With acute 
flare-ups, he stated that he had to stop the activity to 
relieve the discomfort.  He took ibuprofen on a daily basis, 
and received mild relief from this medication.  He denied the 
use of a corrective device or sling for his shoulder.  He 
denied any other surgery involving the left shoulder, or any 
constitutional symptoms.  

Occupationally, the Veteran reported working for the U.S. 
Postal Service for the past five years.  He experienced pain 
particularly when lifting and using his left arm when 
performing his job.  Prior to such employment, he was in the 
equipment rental service, and was a logistical advisor.  With 
regard to activities of daily living, he denied any 
limitation in performance of these activities but reported 
that he had particular difficulty when doing yard work.  

On physical examination, there was a well healed 6 centimeter 
scar along the AC joint.  Forward elevation was from 0 to 120 
degrees with pain starting at 90 degrees and ending at 70 
degrees.  With repetitive forward elevation, there was no 
further limitation of forward flexion, which was at 120 
degrees.  Abduction was 0 to 90 degrees with pain starting at 
80 degrees and ending at 50 degrees.  External rotation was 0 
to 45 degrees.  Internal rotation was 0 to 90 degrees.  
During acute flare-ups, the examiner estimated that there was 
probably 30 percent limitation of motion secondary to pain.  
The examiner explained, however, that it was an estimate, 
since the Veteran was not having an acute flare-up during the 
examination.  The examiner estimated that there was moderate, 
functional impairment during acute flare-ups and mild 
functional impairment in-between flare-ups.  On further 
examination of the left upper extremity, there was no sensory 
deficit.  Motor strength was 5/5, and deep tendon reflexes 
were 2/4.  An x-ray of the left shoulder demonstrated 
surgical absence of the distal end of the clavicle with two 
loose bony fragments noted between the distal end of the 
clavicle and the acromion.  The bony fragments measured 
approximately 1 centimeter in diameter each.  The 
glenohumeral joint was preserved.  Soft tissues were normal.  
The examiner diagnosed post surgical repair, left AC joint 
separation, with residual arthralgia and limitation of 
motion.  

In September 2004, the Veteran requested an appointment in 
the orthopedic clinic due to left shoulder pain.  The 
assessment was left shoulder arthralgia.

A November 2004 MRI of the left shoulder reflects high-grade 
partial thickness tear of the supraspinatus tendon involving 
the bursal fibers; prior surgery on the AC joint without 
evidence of medial or lateral outlet impingement; and, 
enchondroma in the humeral head.  

A March 2005 VA outpatient treatment record reflects 
complaints of chronic left shoulder pain with worsening of 
symptoms with overhead activities.  He reported that he can 
use the arm for daily activities with some associated pain.  
On physical examination, abduction was to 160 degrees; 
adduction was to 45 degrees; flexion was to 90 degrees; 
extension was to 45 degrees; internal rotation was to 55 
degrees; and, external rotation was to 45 degrees.  There was 
some tenderness at extreme range of motion, but no 
significant tenderness or weakness on external rotation 
against resistance.  Passive range of motion was slightly 
better than active range of motion, POS impingement, NVI.  
The examiner noted that an MRI was suggestive of tendonitis 
and full thickness tear of rotator cuff.  The diagnosis was 
chronic left shoulder pain, impingement syndrome, full 
thickness rotator cuff tear.  

In October 2006, the Veteran underwent another VA 
examination.  He reported complaints of pain in the left 
shoulder with pain scale of 6, usually on the top of the 
shoulder blade and on the shoulder joint, which was constant 
and worse anytime he used his left upper extremity.  It 
improved with rest or with putting his left upper extremity 
down.  He denied any locking, redness, swelling, giving way, 
subluxation, or dislocation.  During flare-up, he complained 
of limitation of motion with stiffness of his left shoulder.  
He reported taking Motrin 3 times per day and denied any side 
effects.  He took Percocet when the pain was severe.  He 
denied the use of a sling.  He reported that the condition 
moderately affected his usual daily activities and his job 
since he could not move his left shoulder fully.  He denied 
any days lost from incapacitation in the prior 12 months.  

On physical examination, forward flexion was limited 0 to 80 
degrees due to pain, and abduction 0 to 80 degrees.  External 
rotation of the left shoulder was limited to 0 to 60 degrees, 
internal rotation limited to 0 to 60 degrees due to pain.  An 
MRI of the left shoulder showed previous Mumford procedure; 
cystic change in the humeral head which may represent a 
degenerative geode; and, the rotator cuff and biceps labral 
complex appear intact.  The examiner diagnosed mild 
degenerative arthritic change AC joint; absence of distal 
clavicle left side, probably postoperative; and, cystic 
change, possible degenerative of lower glenoid.  The examiner 
estimated that he would have a total function loss of his 
left shoulder limited to 0 to 80 degrees on forward flexion, 
limited to 0 to 80 degrees on abduction, and limited to 0 to 
60 degrees on internal rotation, and external rotation.

In consideration of the applicable rating criteria of the 
shoulder, the Board finds that the objective medical evidence 
does not support a disability rating in excess of 20 percent 
for residuals of left AC joint separation.  Initially, the 
Board notes that the Veteran is currently in receipt of the 
highest rating assignable under Diagnostic Code 5203, for 
impairment of the clavicle or scapula of a minor extremity.  
Thus, the Board has considered the other diagnostic codes to 
determine whether a rating in excess of 20 percent is 
warranted. 

A 30 percent disability rating is not warranted for a minor 
extremity pursuant to Diagnostic Code 5201, as the objective 
does not show limitation of motion to 25 degrees from side.  
As detailed hereinabove, it is clear that the Veteran has 
limitation of flexion, abduction, external rotation, and 
internal rotation; however, such objective findings do not 
reflect limitation of motion to 25 degrees from side.  
Objective findings in October 2003 reflect flexion to 
150/140, and external rotation limited by 45 degrees; 
however, abduction was normal.  On VA examination in August 
2004, flexion was to 120 degrees, albeit with pain from 90 to 
70 degrees, and there were no changes on repetition.  
Abduction was to 90 degrees with pain from 80 to 50 degrees.  
External rotation was limited by 45 degrees and internal 
rotation was normal.  Even in consideration of the examiner's 
opinion that during flare-ups the Veteran's limitation of 
motion would be limited by another 30 percent, this would 
still not amount to limitation of motion to 25 degrees from 
side.  The March 2005 VA outpatient treatment record reflects 
flexion limited by 90 degrees, abduction limited to 160 
degrees, internal rotation limited to 55 degrees, and 
external rotation limited to 45 degrees.  The October 2006 VA 
examination report reflects flexion limited to 80 degrees due 
to pain; abduction limited to 80 degrees; and both external 
and internal rotation limited to 60 degrees.  

In light of such clinical observations, the Board finds that 
the Veteran's left shoulder disability, a minor extremity, 
manifests no higher than a 20 percent rating under the 
provisions of 38 C.F.R. §§ 4.3, 4.7, 4.71a (Diagnostic Code 
5201).  The Veteran is not entitled to an increased rating 
under any other diagnostic code as he has no ankylosis of the 
shoulder (Diagnostic Code 5200) or impairment of the humerus 
to include fibrous union; nonunion of false flail joint; or, 
loss of head of flail shoulder (Diagnostic Code 5202).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  These factors have been taken into 
consideration in contemplation of the 20 percent evaluation 
under Diagnostic Code 5201.  While acknowledging the 
veteran's complaints of shoulder pain, and limitations on 
lifting and using his left arm, the evidence of record 
reflects that the veteran's left shoulder disability has a 
mild to moderate affect on his activities of daily living.  
At the August 2004 VA examination, the veteran specifically 
denied any limitation in performance of activities of daily 
living; however, reported difficulty with yard work.  The 
examiner opined that during flare-ups, there would be 
moderate functional impairment, but otherwise only mild 
impairment.  At the October 2006 VA examination, the veteran 
complained of a moderate affect on his daily activities as he 
could not move his shoulder fully, but the examiner did not 
estimate any further functional loss other than the loss 
documented in the range of motion findings.  In light of the 
subjective reports from the veteran and his spouse, and 
objective findings, the Board finds that the currently 
assigned 20 percent disability rating adequately compensates 
him for any pain and functional loss.  To the extent that 
additional functional loss is shown, it does not rise to the 
level that would enable a finding that the overall disability 
picture most nearly approximates the next-higher 30-percent 
evaluation.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's left shoulder disability has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In this 
regard, the Board acknowledges that the Veteran experiences 
pain at work when lifting and using his left arm when 
performing his job.  However, there has been no showing by 
the Veteran that his service-connected left shoulder 
disability has resulted in marked interference with 
employment.  The Veteran has specifically denied missing any 
time from work due to his left shoulder disability.  

VA's General Counsel has noted "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the Veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
Veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Such is not shown in this case.  Consequently, under 
these circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  

Based on the above, the Board finds that the impairment 
resulting from the Veteran's left shoulder disability is 
appropriately compensated by the assigned schedular rating.

In summary, for the reasons and bases expressed above, the 
Board finds that a disability rating in excess of 20 percent 
for residuals of left acromioclavicular joint separation is 
not warranted.  

Lumbar spine

The Diagnostic Codes for the spine are as follows:  5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

5)  50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

A January 2004 VA outpatient treatment record reflects 
complaints of on and off back pain.  Percocet was prescribed, 
and 30 tablets were given.

An April 2004 VA outpatient treatment record reflects that 
the Veteran's back pain is getting worse.  He reported taking 
Percocet which makes him too sleepy.  

In August 2004, the Veteran underwent a VA examination.  He 
reported that his condition has been recurring and has 
progressively worsened.  He reported treating his 
degenerative arthritis with pain medications, which afford 
temporary relief.  He complained of localized low back pain 
which is constant and characterized as a dull ache and 
moderate in intensity.  He reported that there is associated 
stiffness but denied weakness.  He reported episodes of 
flare-ups with localized low back pain characterized as 
sharp, severe in intensity, occurring every two to three 
months and lasts for about two to three days.  This is 
precipitated by prolonged sitting or prolonged supine 
position.  This is alleviated by taking medications and using 
warm compress.  With acute flare-ups, he reported that there 
is limitation of mobility particularly with bending forward 
or walking.  He denied use of a back brace.  He denied use of 
a cane or crutches for walking.  He denied any constitutional 
symptoms.  He denied any surgery or any recent injury to the 
lumbar region.  He denied loss of bladder or bowel control.  
With regard to his occupation with the U.S. Postal Service, 
he reported that his condition slows him down.  With regards 
to activities of daily living, there is particularly 
limitation with activities involving bending forward or 
lifting.  Otherwise, he is able to perform activities of 
daily living.  

On physical examination of the lumbar spine, there was no 
evidence of muscle spasm.  There was no tenderness along the 
paravertebral muscle.  There was no obvious deformity in the 
curvature of the spine.  Flexion was 0 to 90 degrees with 
mild pain elicited at 90 degrees.  With repetitive flexion, 
there was no limitation noted.  Backward extension was 0 to 
30 degrees.  Left lateral flexion was 0 to 30 degrees.  Right 
lateral flexion was 0 to 30 degrees.  Left lateral rotation 
was 0 to 45 degrees.  Right lateral rotation was 0 to 45 
degrees.  During acute flare-ups, it was the examiner's 
estimate that there is probably 10 percent limitation of 
motion secondary to pain.  It was also the examiner's 
estimate that there is mild functional impairment secondary 
to the Veteran's low back condition.  On further examination 
of the lower extremities, there was no sensory deficit.  
Motor strength was 5/5.  Deep tendon reflexes were 2/4.  The 
Veteran could walk on his heels and toes without difficulty.  
An x-ray examination of the lumbar spine was degenerative 
changes involving the lumbar spine.  The examiner diagnosed 
degenerative changes, lumbar spine, with degenerative disc 
disease at L5-S1 and L2-3, manifested by low back strain but 
with no evidence of radiculopathy.  

An October 2004 VA outpatient treatment record reflects 
complaints of low back pain and a report that he takes 
Ibuprofen.  The examiner noted that recent x-rays of the 
lumbar spine showed evidence of degenerative disc disease.  

A November 2005 VA outpatient treatment record reflects an 
assessment of intermittent low back pain, with no specific 
objective findings.

In October 2006, the Veteran underwent another VA 
examination.  He complained of constant lower back pain, 
which is usually mild and progresses to severe during flare-
up due to prolonged walking, standing, or after a day's work.  
Percocet usually relieves pain, which he uses only when he 
needs it.  He has a hangover effect with Percocet.  During 
flare-up, he complains of limitation of motion of his lower 
back with spasms and stiffness.  He denied any radiation of 
the pain.  He does not wear any back brace.  He reported that 
he could walk 30 to 40 minutes with after effects of low back 
pain.  He stands from 30 to 45 minutes.  This condition 
mildly affects his daily activities and his job since he has 
a hard time bending.  He denied any lost days of 
incapacitation in the last 12 months prescribed by a doctor.  
He denied any bladder or bowel dysfunction.  On physical 
examination, forward flexion was 0 to 90 degrees, backward 
extension was 0 to 30 degrees, left lateral flexion was 0 to 
30 degrees, right lateral flexion was 0 to 30 degrees, left 
lateral rotation was 0 to 30 degrees, right lateral rotation 
was 0 to 30 degrees without evidence of loss of motion during 
repetitive use, without evidence of pain, fatigue, weakness, 
or lack of endurance.  The examiner diagnosed mild 
degenerative disc disease of the lumbosacral spine without 
radiculopathy.  The examiner estimated that he would have no 
additional limitation of motion of his lumbosacral spine 
during flare-up, and would estimate that he will have no 
additional functional limitation of his lumbosacral spine 
during repetitive use due to pain, fatigue, weakness, or lack 
of endurance.

The veteran's disability is rated 10 percent disabling under 
Diagnostic Code 5243, pertaining to intervertebral disc 
syndrome.  

In consideration of the rating criteria for diseases of the 
spine, a disability rating in excess of 10 percent is not 
warranted.  As detailed, on examination in August 2004, 
flexion was normal to 90 degrees, albeit with pain at 90 
degrees; extension was normal; lateral flexion was normal; 
and, lateral rotation was normal.  There was no further 
limitation with repetitive motion, and the examiner opined 
that during flare-ups there would be 10 percent limitation of 
motion due to pain.  Likewise, the October 2006 VA 
examination report also reflects normal flexion, normal 
extension, normal lateral flexion, and normal lateral 
rotation.  There was no loss of motion during repetitive use, 
and no additional limitation of motion during flare-ups.  
There were no objective findings of spasm during either 
examination.  In light of these objective findings, the Board 
finds that the 10 percent rating assigned is appropriate 
under the rating criteria.  A 20 percent rating is not 
warranted, as range of motion testing does not reflect 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees.  As such, based on 
the objective findings of record, the veteran's disability 
does not meet the criteria for a 20 percent disability 
rating.

As detailed, the veteran's disability has been rated as 
analogous to intervertebral disc syndrome, however, there 
have been no findings of spasms or neurological symptoms, and 
there were no neurologic findings on physical examination.  
Likewise, there is no evidence that the veteran has 
incapacitating episodes of at least 2 weeks but less than 4 
weeks.  At the October 2006 VA examination, the veteran 
expressly denied any incapacitating episodes in the past 12 
months, and the evidence of record prior to this time does 
not reflect any incapacitating episodes.  Thus, a disability 
rating in excess of 10 percent is not warranted under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes.  

The regulations explicitly take pain upon motion into 
account, therefore, application of the principles of DeLuca 
is unnecessary.  In the event, however, that the principles 
of DeLuca are applicable to the regulation, the Board has 
considered whether factors including functional impairment 
and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 
would warrant a higher rating.  See Spurgeon.  While 
acknowledging the veteran's complaints of low back pain 
documented in VA outpatient treatment records and the VA 
examination reports, the evidence of record reflects that the 
veteran's low back disability mildly affects his activities 
of daily living.  As detailed, at the August 2004 VA 
examination, he reported limitation with activities involving 
bending forward or lifting but otherwise stated that he was 
able to perform activities of daily living.  The VA examiner 
opined that the veteran's low back disability resulted in 
only mild functional impairment.  At the October 2006 VA 
examination, the veteran reported that his condition mildly 
affects his daily activities related to bending, and the 
examiner opined that there would be no additional functional 
limitation of his lumbar spine during flare-up or during 
repetitive use due to pain, fatigue, weakness, or lack of 
endurance.  In light of the subjective reports from the 
veteran and his spouse, and objective findings, the Board 
finds that the currently assigned 10 percent disability 
rating adequately compensates him for any pain and functional 
loss.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected lumbar spine disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  The Board acknowledges the veteran's 
report that his low back disability "slows" him down at 
work and affects any necessary bending.  VA's General 
Counsel, however, has noted "mere assertions or evidence 
that a disability interferes with employment" is not enough 
to warrant extra-schedular consideration.  Rather, 
consideration of an extra-schedular rating under 3.321(b)(1) 
is only warranted where there is evidence that the disability 
picture presented by the veteran would, in that average case, 
produce impairment of earning capacity beyond that reflected 
in the rating schedule or where evidence shows that the 
veteran's service-connected disability affects employability 
in ways not contemplated by the rating schedule.  See VA 
O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 
(1996).  Such a showing has not been made in this case.  
Additionally, the objective evidence does not reflect 
frequent periods of hospitalization due to the lumbar spine 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's spine disorder is appropriately 
compensated by the currently assigned schedular rating and 
38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for a rating in excess 
of 10 percent have not been met.  Accordingly, the benefit 
sought on appeal is denied.


ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


